UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: July 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Preferred stocks suffered significant losses during the 12-month period ended July 31, 2008. Worsening conditions in the credit markets prompted waves of preferred-stock selling, at the same time that the group was hit by a massive influx of new preferred stock issues and waning demand. For the 12 months ended July 31, 2008, John Hancock Preferred Income Fund returned 12.70% at net asset value (NAV) and 15.64% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the average long-term closed-end bond fund returned 15.97%, according to Morningstar, Inc. For the same 12-month period, the Lehman Brothers U.S. Aggregate Index returned 6.15%, and the Merrill Lynch Preferred Stock Hybrid Securities Index returned 9.40%. The Funds underperformance of the Merrill Lynch index stemmed primarily from our larger exposure to tax-advantaged preferred stocks  those eligible for a benefit known as the dividends received deduction (DRD)  which suffered the most from burgeoning supply and, as a result, were among the preferred segments biggest laggards. The Funds current annualized distribution rate was 10.18% at NAV and 10.72% at closing market price on July 31, 2008. Preferred stocks suffered significant losses during the 12-month period ended July 31, 2008. In a period in which most preferred stocks declined, our financial holdings were among our biggest detractors, including Lehman Brothers Holdings, Inc. and Merrill Lynch & Co. Inc., which faltered because of the write-offs stemming from losses in mortgage-backed holdings. In contrast, we enjoyed reasonably good performance from some energy-related and utility companies preferred holdings, such as Nexen, Inc., whose profitability improved as energy prices remained high and the U.S. dollar weakened. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect its own opinions. As such they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment concentration makes the Fund more susceptible than a more broadly diversified fund to factors adversely affecting the utilities industry. Sector investing is subject to greater risks than the market as a whole. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Past performance is no guarantee of future results. 6 Preferred Income Fund | Annual report Top 10 holdings 1 Nexen, Inc., 7.35% 4.4% Interstate Power & Light Co., 8.375%, Ser B 2.7% DPL Capital Trust II, 8.125% 3.9% BGE Capital Trust II, 6.20% 2.6% Viacom, Inc., 6.85% 3.1% ING Groep NV, 7.05% 2.3% FPC Capital I, 7.10%, Ser A 3.1% Telephone & Data Systems, Inc., PFGI Capital Corp., 7.75% 3.0% 7.60%, Ser A 2.3% MetLife, Inc., 6.50%, Ser B 2.8% Industry distribution 1 Electric utilities 24% Broadcasting & cable TV 3% Diversified financial services 11% Movies & entertainment 3% Diversified banks 11% Regional banks 3% Investment banking & brokerage 8% Integrated telecommunication services 3% Life & health insurance 5% Real estate investment trusts 3% Multi-line insurance 5% Gas utilities 2% Oil & gas exploration & production 4% Agricultural products 2% Multi-utilities 4% Other 5% Consumer finance 4% Country concentration 1 United States 86% United Kingdom 4% Netherlands 4% Other 2% Canada 4% 1 As a percentage of the Funds total investments on July 31, 2008. Annual report | Preferred Income Fund 7 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 7-31-08 This schedule is divided into three main categories: bonds, common stocks, and preferred stocks. Bonds, common stocks and preferred stocks are further broken down by industry group. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 2.46% (Cost $13,761,293) Electric Utilities 0.95% Entergy Gulf States, Inc., 1st Mtg Bond (Z) 6.200 07-01-33 BBB+ $5,000 4,482,920 Gas Utilities 1.51% Southern Union Co., Jr Sub Note Ser A (Z) 7.200 11-01-66 BB 8,800 7,148,575 Issuer Shares Value Common stocks 0.97% (Cost $9,685,658) Multi-Utilities 0.97% PNM Resources, Inc. (Z) 390,000 4,566,900 Credit Issuer, description rating (A) Shares Value Preferred stocks 143.64% (Cost $788,844,517) Agricultural Products 2.75% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S)(Z) BBB 143,000 12,986,188 Automobile Manufacturers 0.81% General Motors Corp., 7.25% (Z) B 94,050 1,015,740 General Motors Corp., 7.25% (Z) B 260,932 2,823,284 Broadcasting & Cable TV 5.09% CBS Corp., 6.75% (Z) BBB 193,600 3,910,720 Comcast Corp., 7.00% (Z) BBB+ 232,000 5,308,160 Comcast Corp., 7.00%, Ser B (Z) BBB+ 634,000 14,784,880 See notes to financial statements 8 Preferred Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Consumer Finance 5.42% HSBC Finance Corp., 6.00% (Z) AA 134,200 2,744,390 HSBC Finance Corp., 6.88% (Z) AA 400,000 8,784,000 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B (Z) A 297,000 5,806,350 SLM Corp., 6.00% (Z) BBB 194,100 3,218,178 SLM Corp., 6.97%, Ser A (Z) BB 147,391 5,011,294 Diversified Banks 15.78% BAC Capital Trust IV, 5.875% (Z) A+ 30,000 565,800 Bank of America Corp., 8.20% (Z) A1 318,500 7,723,625 Bank of America Corp., 6.204%, Depositary Shares, Ser D (Z) A+ 305,000 5,962,750 Barclays Bank PLC, 7.10%, Ser 3 (Z) A+ 55,000 1,196,250 Fleet Capital Trust VIII, 7.20% (Z) A+ 482,183 10,468,193 HSBC Holdings PLC, 6.20%, Ser A (Z) A 161,000 3,316,600 Lloyds TSB Bank PLC, 6.90% A+ 7,500 6,937,500 Royal Bank of Scotland Group PLC, 6.35%, Ser N (Z) A 25,000 426,250 Royal Bank of Scotland Group PLC, 5.75%, Ser L (Z) A 550,900 8,830,927 Royal Bank of Scotland Group PLC, 7.25%, Ser T (Z) A 59,000 1,180,000 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Z) A+ 225,000 4,380,750 USB Capital VIII, 6.35%, Ser 1 (Z) A+ 179,800 3,784,790 USB Capital X, 6.50% (Z) A+ 45,000 988,200 Wachovia Corp., 8.00% A 659,100 12,641,538 Wachovia Preferred Funding Corp., 7.25%, Ser A (Z) A 185,000 3,441,000 Wells Fargo Capital Trust IV, 7.00% (Z) AA 108,100 2,646,288 Diversified Financial Services 16.26% ABN AMRO Capital Funding Trust V, 5.90% (Z) A 626,100 10,455,870 ABN AMRO Capital Funding Trust VII, 6.08% (Z) A 338,000 5,864,300 Citigroup Capital VII, 7.125% (Z) A 336,500 7,012,660 Citigroup Capital VIII, 6.95% (Z) A 658,600 13,106,140 Citigroup Capital X, 6.10% (Z) A 40,000 704,800 Citigroup Capital XI, 6.00% (Z) A 25,000 439,000 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) A+ 426,250 8,648,613 Deutsche Bank Contingent Capital Trust II, 6.55% (Z) A+ 526,750 10,856,317 JPMorgan Chase Capital X, 7.00%, Ser J (Z) A 575,100 14,204,970 JPMorgan Chase Capital XI, 5.875%, Ser K (Z) A 254,700 5,448,033 See notes to financial statements Annual report | Preferred Income Fund 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Electric Utilities 34.31% DPL Capital Trust II, 8.125% (Z) BB+ $24,000 27,048,528 Duquesne Light Co., 6.50% (Z) BB 73,650 2,812,509 Entergy Mississippi, Inc., 7.25% A 363,650 9,182,162 FPC Capital I, 7.10%, Ser A (Z) BBB 890,000 21,173,100 FPL Group Capital Trust I, 5.875% (Z) BBB+ 502,200 11,851,920 FPL Group Capital, Inc., 7.45%, Ser E (Z) BBB+ 55,000 1,435,500 Georgia Power Capital Trust VII, 5.875% (Z) BBB+ 250,600 5,964,280 Georgia Power Co., 6.00%, Ser R (Z) A 402,400 9,959,400 HECO Capital Trust III, 6.50% (Z) BB+ 370,000 8,972,500 Interstate Power & Light Co., 8.375%, Ser B (Z) Baa2 699,500 19,039,551 NSTAR Electric Co., 4.78% (Z) A 15,143 1,255,521 PPL Electric Utilities Corp., 6.25%, Depositary Shares (Z) BBB 300,000 7,162,500 PPL Energy Supply, LLC, 7.00% (Z) BBB 563,160 14,219,790 Public Service Electric & Gas Co., 4.18%, Ser B (Z) BB+ 4,805 356,051 Southern California Edison Co., 6.125% (Z) BBB 119,000 11,632,250 Westar Energy, Inc., 6.10% (Z) BBB 97,300 2,175,628 Xcel Energy, Inc., 7.60% BBB 308,500 7,743,350 Gas Utilities 2.08% Southwest Gas Capital II, 7.70% (Z) BB 408,550 9,817,457 Integrated Telecommunication Services 4.23% Telephone & Data Systems, Inc., 7.60%, Ser A BBB 816,553 15,726,811 Telephone & Data Systems, Inc., 6.625% (Z) BBB 233,000 4,261,570 Investment Banking & Brokerage 11.94% Bear Stearns Capital Trust III, 7.80% (Z) A 227,300 5,382,464 Goldman Sachs Group, Inc., 6.20%, Ser B (Z) A 432,400 9,456,588 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K (Z) BBB+ 150,000 2,136,000 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C (Z) BBB+ 175,600 4,293,420 Merrill Lynch & Co., Inc., 8.625%, Ser MER BBB+ 155,000 3,185,250 Merrill Lynch Preferred Capital Trust III, 7.00% (Z) BBB+ 366,400 6,837,024 Merrill Lynch Preferred Capital Trust IV, 7.12% (Z) BBB+ 278,752 5,201,512 Merrill Lynch Preferred Capital Trust V, 7.28% (Z) BBB+ 367,000 6,947,310 Morgan Stanley Capital Trust III, 6.25% (Z) A 192,400 3,645,980 Morgan Stanley Capital Trust IV, 6.25% (Z) A 57,000 1,086,990 See notes to financial statements 10 Preferred Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Investment Banking & Brokerage (continued) Morgan Stanley Capital Trust V, 5.75% (Z) A1 347,000 $6,225,180 Morgan Stanley Capital Trust VI, 6.60% (Z) A 100,000 1,981,000 Life & Health Insurance 7.46% Lincoln National Capital VI, 6.75%, Ser F (Z) A 175,800 4,025,820 MetLife, Inc., 6.50%, Ser B (Z) BBB 950,500 19,618,320 PLC Capital Trust IV, 7.25% (Z) BBB+ 224,600 4,525,690 PLC Capital Trust V, 6.125% (Z) BBB+ 256,000 4,590,080 Prudential PLC, 6.50% (Z) A 122,000 2,433,900 Movies & Entertainment 4.53% Viacom, Inc., 6.85% (Z) BBB 985,065 21,375,910 Multi-Line Insurance 7.21% Aegon NV, 6.375% (Z) A 444,900 7,576,647 Aegon NV, 6.50% (Z) A 116,100 1,980,666 ING Groep NV, 6.125% (Z) A 61,500 1,123,605 ING Groep NV, 6.20% (Z) A 156,993 2,803,895 ING Groep NV, 7.05% (Z) A 760,100 15,863,287 ING Groep NV, 7.375% (Z) A 120,500 2,583,520 ING Groep NV, 7.20% (Z) A 100,000 2,140,000 Multi-Utilities 5.23% Baltimore Gas & Electric Co., 6.99%, Ser 1995 (Z) Ba1 40,000 4,131,252 BGE Capital Trust II, 6.20% (Z) BBB 836,825 17,782,531 DTE Energy Trust I, 7.80% (Z) BB+ 111,150 2,769,858 Oil & Gas Exploration & Production 6.55% Nexen, Inc., 7.35% (Z) BB+ 1,316,000 30,926,000 Real Estate Investment Trusts 4.11% Duke Realty Corp., 6.60%, Depositary Shares, Ser L (Z) BBB 109,840 2,014,466 Duke Realty Corp., 6.50%, Depositary Shares, Ser K (Z) BBB 110,000 2,031,700 Duke Realty Corp., 6.625%, Depositary Shares, Ser J (Z) BBB 66,525 1,277,280 Public Storage, Inc., 7.50%, Depositary Shares, Ser V (Z) BBB+ 497,643 11,694,610 Public Storage, Inc., 6.45%, Depositary Shares, Ser X (Z) BBB+ 25,000 476,750 Public Storage, Inc., 6.50%, Depositary Shares, Ser W (Z) BBB+ 100,000 1,916,000 Regional Banks 4.40% KeyCorp Capital VI, 6.125% (Z) BBB 25,900 363,636 PFGI Capital Corp., 7.75% (Z) A 796,000 20,397,500 Reinsurance 0.56% RenaissanceRe Holdings, Ltd., 6.08%, Ser C (Z) BBB+ 153,100 2,648,630 See notes to financial statements Annual report | Preferred Income Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Specialized Finance 1.00% CIT Group, Inc., 6.35%, Ser A (Z) BBB 145,000 1,892,250 Repsol International Capital, Ltd., 7.45%, Ser A BB+ 114,703 2,834,311 Thrifts & Mortgage Finance 1.02% Sovereign Capital Trust V, 7.75% BB+ 238,500 4,829,625 U.S. Government Agency 0.28% Federal National Mortgage Assn., 8.25% AA 80,000 1,343,200 Wireless Telecommunication Services 2.62% United States Cellular Corp., 7.50% BBB 582,460 12,348,152 Total investments (Cost $812,291,468)  147.07% Other assets and liabilities, net (47.07%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets. (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $12,986,188 or 2.75% of the net assets of the Fund as of July 31, 2008. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement (see Note 7). Total collateral value at July 31, 2008 was $603,895,482.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $812,325,042. Net unrealized depreciation aggregated $118,014,112, of which $10,270,076 related to appreciated investment securities and $128,284,188 related to depreciated investment securities. The Fund had the following financial futures contracts open on July 31, 2008: NUMBER OF UNREALIZED OPEN CONTRACTS CONTRACTS POSITION EXPIRATION DEPRECIATION U.S. 10-year Treasury Note 252 Short Sep 2008 $4,788 The Fund had the following interest rate swap contracts open on July 31, 2008: RATE TYPE PAYMENTS NOTIONAL PAYMENTS RECEIVED TERMINATION UNREALIZED AMOUNT MADE BY FUND BY FUND DATE COUNTERPARTY DEPRECIATION $70,000,000 4.37% (a) 3-month LIBOR Nov 2010 Bank of America $1,505,367 70,000,000 3.79% (a) 3-month LIBOR Jan 2011 Morgan Stanley 336,913 Total $1,842,280 (a) Fixed rate See notes to financial statements 12 Preferred Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $812,291,468) $694,310,930 Cash collateral at broker for future contracts 453,600 Receivable for investments sold 913,806 Dividends and interest receivable 2,857,836 Prepaid arrangement fee (Note 7) 439,167 Receivable from affiliates 33,071 Other receivables and prepaid expenses 13,261 Total assets Liabilities Due to custodian 1,606,367 Unrealized depreciation of swap contracts (Note 2) 1,842,280 Payable for futures variation margin (Note 2) 181,125 Committed facility agreement payable (Note 7) 223,000,000 Interest payable (Note 7) 38,683 Payable to affiliates Management fees 11,394 Other 52,149 Other payables and accrued expenses 196,130 Total liabilities Net assets Capital paid-in 612,532,587 Accumulated net realized loss on investments (21,438,070) Net unrealized depreciation of investments, financial futures contracts and swap contracts (119,827,606) Accumulated net investment income 826,632 Net assets Net asset value per share Based on 25,826,164 common shares outstanding  unlimited number of shares authorized with no par value $18.28 See notes to financial statements Annual report | Preferred Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $7,512) $54,092,352 Interest 6,236,487 Total investment income Expenses Investment management fees (Note 3) 6,127,307 Accounting and legal services fees (Note 3) 98,242 Transfer agent fees 32,710 Interest expense (Note 7) 1,631,590 APS auction fees 609,641 Professional fees 143,557 Custodian fees 137,857 Printing fees 123,790 Trustees fees 50,947 Registration and filing fees 32,639 Miscellaneous 171,716 Total expenses Less expense reductions (Note 3) (1,250,582) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (14,523,467) Financial futures contracts (7,341,495) Swap contracts 1,480,654 Change in net unrealized appreciation (depreciation) of Investments (90,037,602) Financial futures contracts (204,829) Swap contracts (3,721,959) Net realized and unrealized loss Distributions to APS Decrease in net assets from operations See notes to financial statements 14 Preferred Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 7-31-07 7-31-08 Increase (decrease) in net assets From operations Net investment income $55,133,776 $52,419,425 Net realized gain (loss) 10,246,873 (20,384,308) Change in net unrealized appreciation (depreciation) (16,784,780) (93,964,390) Distributions to APS (14,161,545) (10,892,837) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (47,933,930) (48,005,450) From net realized gain (5,449,360) (3,948,356) From Fund share transactions (Note 4) Total decrease Net assets Beginning of year 613,595,464 596,509,254 End of year 1 1 Includes accumulated net investment income of $664,559 and $826,632, respectively. See notes to financial statements Annual report | Preferred Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 7-31-04 1 7-31-05 1 7-31-06 7-31-07 7-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 2.31 2.30 2.24 2.13 2.04 Net realized and unrealized gain (loss) on investments (0.25) 1.16 (1.66) (0.25) (4.44) Distribution to APS (0.13) (0.26) (0.45) (0.55) (0.42) Total from investment operations Less distributions to common shareholders From net investment income (2.16) (2.01) (1.86) (1.86) (1.86) From net realized gain (0.33)  (0.20) (0.21) (0.15) Total distributions Net asset value, end of year Per share market value, end of year Total return at net asset value (%) 5 5 Total return at market value (%) Ratios and supplemental data Net assets applicable to common shares, end of year (in millions) $633 $663 $614 $597 $472 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interest expense) 1.31 1.31 1.01 1.02 1.39 Interest expense (Note 7)     0.30 Expenses before reductions (including interest expense) 6 1.31 1.31 1.31 1.32 1.69 Expenses net of all fee waivers (excluding interest expense) 1.02 1.02 1.03 1.03 1.16 Interest expense (Note 7)     0.30 Expenses net of all fee waivers 7 1.02 1.02 1.03 1.03 1.46 Net investment income 8 9.21 9.03 9.14 8.77 9.67 Portfolio turnover (%) 21 24 18 15 10 Senior securities Total value of APS outstanding (in millions) $280 $280 $280 $280  9 Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25  Average market value per unit (in thousands) $25 $25 $25 $25  Asset coverage per unit 10 $79,892 $83,539 $79,097 $78,080  Total debt outstanding end of period (in millions) (Note 7)     $223 Asset coverage per $1,000 of APS 11 $3,259 $3,369 $3,191 $3,130  Asset coverage per $1,000 of debt 12     $3,117 See notes to financial statements 16 Preferred Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 5 Unaudited. 6 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of gross expenses would have been 0.91%, 0.92%, 0.91% and 0.91% for the years ended 7-31-04, 7-31-05, 7-31-06 and 7-31-07, respectively. 7 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net expenses would have been 0.71%, 0.72%, 0.71% and 0.71% for the years ended 7-31-04, 7-31-05, 7-31-06 and 7-31-07, respectively. 8 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 6.43%, 6.33%, 6.33% and 6.08% for the years ended 7-31-04, 7-31-05, 7-31-06 and 7-31-07, respectively. 9 In May 2008, the Fund entered into a Committed Facility Agreement with a third party commercial bank in order to redeem the APS. The redemption of all APS was completed on May 28, 2008. 10 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 11 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end. (See Note 5.) 12 Asset coverage equals total net assets plus borrowings divided by the borrowing of the Fund outstanding at period end. (See Note 5.) See notes to financial statements Annual report | Preferred Income Fund 17 Notes to financial statements Note 1 Organization John Hancock Preferred Income Fund (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
